961 F.2d 963
295 U.S.App.D.C. 209
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.In re James F. McGUIRL, et al., Appellants.
No. 90-7178.
United States Court of Appeals, District of Columbia Circuit.
April 9, 1992.

Before WALD, HARRY T. EDWARDS and KAREN LECRAFT HENDERSON, Circuit Judges.

ORDER
PER CURIAM

1
Upon consideration of the appellants' response to the order to show cause, it is


2
ORDERED that the order to show cause be discharged.   It is


3
FURTHER ORDERED that the district court's order filed October 18, 1990 be affirmed, substantially for the reasons stated by the district court.   Appellants' argument that the bankruptcy court's September 4, 1990 order granting the applications for removal was void should properly have been made in the context of an appeal of that order.   It does not excuse their failure to note an appeal within the 10-day time limit set forth in Bankruptcy Rule 8002(a).


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.